Citation Nr: 1620398	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for traumatic brain injury (TBI) (post-concussion syndrome) with headaches and dizziness in excess of 10 percent prior to March 4, 2008, and in excess of 70 percent thereafter. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neuropathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the January 2010 rating decision, the RO continued the Veteran's 10 percent disability rating for an increased rating for TBI (post-concussion syndrome) with headaches and dizziness.  The June 2010 rating decision denied the Veteran's application to reopen his claim of entitlement to service connection for neuropathy of the right upper extremity.  In an August 2015 rating decision, the Decision Review Officer (DRO) increased the assigned TBI (post-concussion syndrome) with headaches and dizziness disability rating to 70 percent, effective March 4, 2008. 

In the Veteran's November 2011 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge.  In a January 2016 letter, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e)(2015).


FINDING OF FACT

In a February 2016 statement, the Veteran expressed his desire to withdraw the claims of entitlement to an increased disability rating for TBI post-concussion syndrome) with headaches and dizziness and his application to reopen his claim of entitlement to service connection for neuropathy of the right upper extremity. 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the claim of entitlement to an increased disability rating for TBI (post-concussion syndrome) with headaches and dizziness in excess of 10 percent prior to March 4, 2008, and in excess of 70 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the application to reopen a claim of entitlement to service connection for neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 

Here, in a February 2016 statement, the Veteran, through his representative, expressed his intent to withdraw from appellate consideration of his claim of entitlement to an increased disability rating for TBI (post-concussion syndrome) with headaches and dizziness and his application to reopen a claim of service connection for neuropathy of the right upper extremity.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.  38 U.S.C.A. § 7105.




ORDER

The appeal of the denial of the claim for an increased disability rating for TBI (post-concussion syndrome) with headaches and dizziness in excess of 10 percent prior to March 4, 2008, and in excess of 70 percent thereafter is dismissed.

The appeal of the denial of the application to reopen a claim for service connection of neuropathy of the right upper extremity is dismissed. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


